OPINION — AG — QUESTION(1): "A SHORT TIME BACK WE HAD A JAIL BREAK, AND BEFORE THEY ESCAPED, THEY WENT THROUGH THE SAFE AND TOOK $100.00  BELONGING TO ANOTHER INMATE WHICH WAS PLACED IN HIS PROPERTY JACKET AT THE TIME HE WAS INCARCERATED. ** IS THE COUNTY LIABLE?" — NEGATIVE, QUESTION(2): "IS THE SHERIFF LIABLE?" — THE SHERIFF WOULD BE BOUND TO EXERCISE ORDINARY, REASONABLE CARE IN THE CONFINEMENT OF PRISONERS AND IN THE SAFEKEEPING OF THEIR PERSONAL BELONGINGS. HE COULD BE HELD LIABLE IF, IN THE EVENT OF A SUIT, THE EVIDENCE SHOWED HE DID NOT EXERCISE PROPER CARE AND THE LOSS OF THE MONEY IN QUESTION WAS A DIRECT RESULT OF HIS NEGLIGENCE. (CHARLES L. OWENS)